DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12, drawn to “A water treatment process that comprises in a crystallization stage, passing a saline water feed through an elongate conduit kept in a cold environment at a temperature below the equilibrium freezing temperature of the saline water, forming a slurry of brine and ice crystals inside the conduit; and in a separation stage, separating the ice crystals from a bulk of the brine, producing a brine stream and an ice stream, the elongate conduit being of a material, or having an inner material layer in contact with the saline water and with the slurry of brine and ice crystals, with a thermal conductivity of less than 5 W/m·K and having a length configured to ensure formation of the slurry of brine and ice crystals in the conduit at the flow rate of the saline water feed through the elongate conduit.”, classified in C02F1/22.
II. Claims 13-20, drawn to “Water treatment apparatus to treat a saline water feed, the apparatus comprising a crystallisation stage with an elongate conduit located within a cold environment, the elongate conduit being configured to receive said saline waterfeed and to allow said saline water feed to pass through the conduit; cooling means to keep the cold environment at a temperature below 0° C. to ensure formation of a slurry of ice and brine inside the elongate conduit as a result of heat exchange between the saline water feed inside the conduit and the cold environment; and a separation stage in flow communication with the crystallisation stage to receive said slurry of ice and brine from the elongate conduit and to separate ice crystals from brine, the elongate conduit being of a material, or having an inner material layer, with a thermal conductivity of less than 5 W/m·K and having a length of at least 50 m.”, classified in B01D9/0013.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as any silicone tubing (silicone tubing contains a thermal conductivity of 0.2 W/m·K) that is connected to a separation filter to separate out the ice crystals.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Quang Nguyen on 9/9/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Donovan Bui-Huynh/Examiner, Art Unit 1779    

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779